               Case 2:20-cv-01081-JCC Document 18 Filed 08/28/20 Page 1 of 1



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JUAN ALBERTO CASTANEDA MIRANDA,                         CASE NO. C20-1081-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   U.S. DRUG ENFORCEMENT
     ADMINISTRATION, a U.S. government
13   agency, et al.,
14                             Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          Plaintiff has filed a notice of voluntary dismissal and proposed order (Dkt. No. 17).
19   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this notice is self-executing, and this
20   action is DISMISSED without prejudice and without an award of costs or attorney fees to either
21   party. The Clerk is directed to CLOSE this case.
22          DATED this 28th day of August 2020.
23

24                                                          William M. McCool
                                                            Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk




     MINUTE ORDER
     C20-1081-JCC
     PAGE - 1
